UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-KSB/A Amendment No. 1 ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Year Ended September 30, 2006 File Number: 0-32201 BIO MATRIX SCIENTIFIC GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0824714 (State of jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 8885 REHCO RD.SAN DIEGO CA 92121 (Address of principal executive offices) (Zip Code) (619) 398-3517 ext. 308 (Registrants telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o The issuer had no revenues for the year ended September 30, 2006. Aggregate market value of the voting stock held by non-affiliates computed by reference to the closing price at which the common stock sold on the Over-the-Counter on December 22, 2006: $1,850,827. The voting stock held by non-affiliates on that date consisted of 4,625,319 shares of common stock. Number of shares outstanding of each of the issuer's class of common stock as of December 12, 2006: Common Stock: 16,399,909Preferred Stock: 0 1 TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 2. DESCRIPTION OF PROPERTY 10 ITEM 3. LEGAL PROCEEDINGS 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITIES HOLDERS 11 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 11 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 7. FINANCIAL STATEMENTS 13 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS AND FINANCIAL DISCLOSURE 29 PART III ITEM 9. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 30 ITEM 10. EXECUTIVE COMPENSATION 37 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 37 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 38 ITEM 13. EXHIBITS AND REPORTS ON FORM 8-K 39 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 40 SIGNATURES 41 2 THE STATEMENTS CONTAINED IN THIS REPORT ON FORM 10-KSB THAT ARE NOT HISTORICAL FACTS ARE “FORWARD-LOOKING STATEMENTS (AS THAT TERM IS DEFINED IN THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995), THAT CAN BE IDENTIFIED BY THE USE OF FORWARD-LOOKING WORDS SUCH AS “BELIEVES, “EXPECTS, “MAY,” “WILL,” “SHOULD,” OR “ANTICIPATES,” OR THE NEGATIVE OF THESE WORDS OR OTHER VARIATIONS OF THESE WORDS OR COMPARABLE WORDS, OR BY DISCUSSIONS OF STRATEGY THAT INVOLVE RISKS AND UNCERTAINTIES. MANAGEMENT WISHES TO CAUTION THE READER THAT THESE FORWARD-LOOKING STATEMENTS INCLUDING, BUT NOT LIMITED TO, STATEMENTS REGARDING THE PLANNED EFFORTS TO IMPLEMENT THE COMPANY'S BUSINESS PLAN, THE STATUS OF STEM CELL TECHNOLOGY, OUR PLANNED MEDICAL DEVICE PRODUCTS, AND ANY OTHER EFFORTS THAT THE COMPANY INTENDS TO TAKE IN AN ATTEMPT TO GROW THE COMPANY, ENHANCE SALES, ATTRACT & RETAIN QUALIFIED PERSONNEL, AND OTHERWISE EXPAND THE COMPANY'S BUSINESS ARE NOT HISTORICAL FACTS AND ARE ONLY PREDICTIONS. NO ASSURANCES CAN BE GIVEN THAT SUCH PREDICTIONS WILL PROVE CORRECT OR THAT THE ANTICIPATED FUTURE RESULTS WILL BE ACHIEVED. ACTUAL EVENTS OR RESULTS MAY DIFFER MATERIALLY EITHER BECAUSE ONE OR MORE PREDICTIONS PROVE TO BE ERRONEOUS OR BECAUSE OF THE CONTINUING RISKS AND UNCERTAINTIES FACING THE COMPANY. SUCH RISKS INCLUDE, BUT ARE NOT LIMITED TO, THE FOLLOWING: BUSINESS (OR SYSTEMATIC) RISK ASSOCIATED WITH AN EARLY STAGE COMPANY, UNSYSTEMATIC RISK, AND POLITICAL RISK. FURTHER, BECAUSE OF THE SMALL SIZE OF THE COMPANY, THE COMPANY'S LIMITED FINANCIAL AND MANAGERIAL RESOURCES AND THE CONTINUING COMPETITIVE PRESSURES AND UNCERTAINT REGULATORY ENVIRONMENT, ANY ONE OR MORE OF THESE AND OTHER RISKS COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THE FUTURE RESULTS INDICATED, EXPRESSED, OR IMPLIED IN SUCH FORWARD-LOOKING STATEMENTS. ALL REFERENCES TO “WE” OR “US” CONTAINED WITHIN THIS FORM 10-KSB REFER TO BIO MATRIX SCIENTIFIC GROUP, INC. PART I ITEM 1 - DESCRIPTION OF BUSINESS BUSINESS DEVELOPMENT We were organized October 6, 1998, under the laws of the State of Delaware as Tasco International, Inc. We are in the development stage. From October 6, 1998 (the date of incorporation) of to October 19, 1999, we were in the business of marketing and selling hand-made jewelry and art objects on the Internet. We conducted no operations past the development stage and did not generate any revenues in this business. From October 19, 1999 to July 3, 2006 (the date of Acquisition of BMXG) , we were in the business of providing production of visual content and other digital media, including still media, 360-degree images, video, animation and audio for the Internet. Acquisition of Bio Matrix Scientific group, Inc., a Nevada corporation: On June 14, 2006, we and Bio-Matrix Scientific Group, Inc., a Delaware corporation (the “Seller”) entered into a Stock Purchase Agreement (the “Acquisition Agreement”) to acquire 100% of Bio-Matrix Scientific Group, Inc., a Nevada corporation. Under the terms of the Acquisition Agreement and pursuant to a separate Escrow Agreement between us and the Seller, we delivered to the Escrow Agent the sum of 10,000,000 shares of our common stock and other corporate and financial records and the Seller delivered to the Escrow Agent 25,000 shares of the common stock of Bio-Matrix Scientific Group, Inc., a Nevada corporation, its wholly owned subsidiary (“BMSG”). As a part of the transaction and pursuant to the terms of the Acquisition Agreement and Stock Cancellation Agreement between the parties and John Lauring, our former Chairman and Chief Executive Officer, John Lauring returned 10,000,000 shares of the Buyer held and owned by him for cancellation. On June 14, 2006, our former officers and directors resigned their positions and elected Dr. David R. Koos and Mr. Brian Pockett as in-coming Directors. Following their election and the reconstruction of the Board of Directors, the Buyer's Board of Directors elected Dr. David R. Koos as Chief Executive Officer and President and Mr. Brian Pockett as Chief Operating Officer and Vice President on June 19, 2006. On July 3, 2006, the Acquisition Agreement closed and we acquired the twenty-five thousand (25,000) shares of the Common Stock of BMSG from the Seller in exchange for the payment of the purchase price of 10,000,000 shares of our common stock and the 10,000,000 shares of our common stock owned and held by John Lauring were returned to us for cancellation. At that time, the Escrow Agent released all stock certificates and certain other corporate and financial books and records held pursuant to the Escrow Agreement. 3 As a result of the Acquisition Agreement, BMSG is our wholly owned subsidiary. We abandoned our efforts in the field of digital media production when we acquired 100% of BMSG on July 3, 2006. BMSG is a development stage company in the business of designing, developing, and marketing medical devices, specifically disposable instruments used in stem cell extraction and tissue transfer procedures and operating cryogenic cellular storage facilities, specifically stem cell banking facilities. Through BMSG, we have developed a line of medical devices (approximately 192 disposable instruments for use in the plastic surgery field and stem cell research). The instruments are designed to be used to harvest adult stem cells from adipose (fat) tissue. We seek to market and sell these instruments to plastic surgeons and to offer the patients of these plastic surgeons an opportunity to store stem cells derived from adipose tissue for future medical treatments. We have not conducted or obtained any independent evaluation of the efficacy or likely market interest in using these instruments. Our evaluations have been limited to those conducted by our management without the benefit of any independent or third party professional evaluation. Through BMSG , we are currently constructing what we believe is a state-of-the art, FDA good manufacturing practices (cGMP) and good tissue practices (cGTP) compliant facility for the processing and cryo-storage (in liquid nitrogen) of adult stem cells. We anticipate that we will offer a similar service to expectant parents by offering to store their newborn's cord blood stem cells as well. In undertaking these plans, we intend to offer such storage services at our planned facility. The planned facility is located at 8885 Rehco Road, San Diego, California 92121 and has approximately 15,000 square feet. The planned facility was acquired under a five year lease on December 1, 2005 at a current cost of $18,931 per month (plus certain common area costs). Under the terms of the lease, the lease term may be extended for an additional five year lease term at the then prevailing market prices. All of our current plans and strategy have been developed solely by our officers and Directors BUSINESS OF THE ISSUER PRINCIPAL PRODUCTS AND SERVICES We are engaged primarily in (a ) the cryogenic storage of stem cells and (b) the development of medical devices used in live tissue transfer and stem cell research. Live tissue transfer is the process of harvesting, treating, and re-injecting tissue without damaging precious living cells, potentially increasing the chance of tissue surviving once transplanted to a donor site. Stem Cell Bank We are currently constructing what we believe to be a state-of-the art, FDA good manufacturing practices (cGMP) and good tissue practices (cGTP) compliant facility for the processing and cryo-storage (in liquid nitrogen) of adult stem cells. We anticipate that we will offer a similar service to expectant parents by offering to store their newborn's cord blood stem cells as well. In undertaking these plans, we intend to offer such storage services at our planned facility. This facility is located at 8885 Rehco Road, San Diego, California 92121 and has approximately 15,000 square feet. The planned facility was acquired by our operating subsidiary under a five year lease on December 1, 2005 at a current cost of $18,931 per month (plus certain common area costs). Under the terms of the lease, the lease term may be extended for an additional five year lease term at the then prevailing market prices. Medical devices Through BMSG, we have developed a line of medical devices consisting of approximately 192 disposable instruments for use in the plastic surgery field and stem cell research. We seek to market and sell these instruments to plastic surgeons and to offer the patients of these plastic surgeons an opportunity to store stem cells derived from adipose tissue for future medical treatments. BMXG has filed six provisional patent applications, one utility patent application and one international patent application. These are as follows: A. Cannula - This provisional patent application was filed based on BMXG's intellectual property and designs relating to tubular instruments used in stem cell harvesting and tissue transfers. B. Tissue Transfer Cannula and Connectors - This provisional patent application was filed based on BMXG's intellectual property relating to tubular instrument connectors used in conjunction with cannulae designed specifically for stem cell harvesting and tissue transfer procedures. These tissue transfer connectors will allow the transfer of tissue from a 20cc to a 3cc or 6cc or 12cc syringe for harvesting or tissue transfer procedures. 4 C. Syringe Clip - This provisional patent application was filed based on BMXG's intellectual property relating to a locking device used with syringes which are connected to smaller size cannulae in stem cell harvesting and tissue transfer procedures. This syringe clip is designed to hold and lock the plunger on the Monoject 3cc, 6cc, 12cc, and 20cc syringes. By locking the plunger in place it protects the harvested cells until processing. D. Syringe Clip - This provisional patent application was filed based on BMXG's intellectual property relating to a locking device used with syringes which are connected to larger sized cannulae in stem cell harvesting and tissue transfer procedures. This syringe clip is designed to hold and lock the plunger on the Monoject 60cc syringe by locking the plunger it protects the harvested cell until processing. E. Tissue Transfer Cannula and Connectors - This provisional patent application was filed based on BMXG's intellectual property relating to the tubular instrumentation system used in stem cell harvesting and tissue transfer procedures. This transfer system is used to transfer human tissue from a 60cc syringe to a 35cc or 20cc syringe for tissue transfer. F. Cannula Handle and Storage System - This provisional patent application was filed back on BMXG's intellectual property relating to a locking device used with syringes which are connected to cannulae in stem cell harvesting and tissue transfer procedures. This cannula handle will reduce hand and arm fatigue. The handle will allow a proper flow of tissue through the cannula using an aspirator or a pull syringe. G. Tissue Transfer Cannula and Connectors - This utility patent application was filed based on BMXG's previously filed provisional patent application relating to the aforementioned intellectual property pertaining to tubular instruments locking device used with syringes which are connected to cannulae in stem cell harvesting and tissue transfer procedures. H. Tissue Transfer Cannula and Connectors - This international utility patent application was filed in conjunction with the utility patent application mentioned in Item G Veterinary Division Since many of the medical devices we have developed can easily be used in veterinary applications, we plan to pursue opportunities in this field. Although the plans for this field are still evolving, initially we expect to only be involved in the cryogenic storage of animal stem cells. The veterinary specimens would be totally isolated from human specimens throughout the facility and stored in an entirely separate area and cryogenic storage container. The veterinary division would market and sell its services through other companies already serving the veterinary market. DISTRIBUTION METHODS OF PRODUCTS AND SERVICES We intend to market and sell our planned services to medical professionals and other companies that offer potential for commercial synergies. Our Subsidiary has entered into an agreement with Cord Blood America, Inc. (CBAI), whereby CBAI will market to potential clients our subsidiary's services of adipose stem cell banking using the Subsidiary's planned stem cell bank facility. Under this agreement, the Subsidiary has agreed to contract with Cord Blood America Inc. to marketing adult stem cell banking to its clients. This contract involves a sharing of fees charged on a 60 / 40 basis, with 60% of the fees going to us and 40% going to Cord Blood America. Our marketing plan is fairly simple and our target market includes three segments: plastic surgeons, hospitals and medical schools. We intend to reach these three target markets through advertising and promotional efforts at medical related trade shows/conventions, online websites, trade publications and independent medical marketing entities. We have not yet commenced any marketing efforts to reach these targeted segments and we have not yet prepared a marketing budget. We are aware, however, that our current financial resources may limit our ability to fully promote the products and services that we plan to offer and we anticipate that we will need to develop and refine our marketing plans further before commencing these efforts. The primary products and services we intend to offer are: (A) our medical devices (consisting of over 192 disposable instruments used in stem cell procedures / tissue transfer procedures) and (B) the services to be provided by our planned stem cell bank. Cord Blood Banking We have received an oral commitment from Body Cell (an independent marketer) to market cord blood storage services through pediatricians and consumers preparing for child birth. If we are successful in completing our planned facility (which will include a processing lab) and if we are able to successfully implement our business plan, we may be able to generate sales revenues from these services in the near future. 5 Body Cell is currently scheduled to launch its website in September 2006 and they have indicated that their web site will include an in-house telephone call center to handle incoming telephone calls, emails and faxes. They have also assured us that the call center will include support staff to respond to questions. Using this call center, Body Cell has indicated that they will seek to use it to market and sell cord blood storage and related services. If Body Cell is successful in implementing these services, we anticipate that we may be able enter into a definitive agreement with Body Cell and develop a potential revenue base in offering our planned cord blood storage services to their customers. Adipose Derived Stem Cell Banking We have also entered into an agreement with Cord Blood America Inc. (OTCBB: CBAI) to market the collection of adipose (fat) derived stem cells to plastic and cosmetic surgeons. It is anticipated upon roll-out, this relationship may offer us the opportunity to utilize as many as 28 independent out-side sales representatives already in the field. If these efforts are successful, we plan to initiate a new web-site that can take orders, provide information, and respond to questions from potential customers. We have not yet completed work on the design of this planned web site, but we anticipate that the design and development of the web site will require careful planning and careful coordination with Cord Blood America to ensure that our marketing plans can be implemented on a consistent basis. Collection of adipose (fat) tissue from which stem cells may be harvested, must be done by a physician skilled in using a Stem Cell Collection Kit. While many physicians have experience in handling adipose (fat) tissue as a part of their practice as a plastic surgeon, we will need to assist and develop their understanding and preference for the use of our kit, instruments, and our stem cell storage services, if we are obtain a sufficient market interest in our planned products and services. After the stem cells are collected, they are prepared for cryo-preservation and storage. In order to successfully harvest stem cells intended for cryo-preservation and storage, the instruments used must be clean and free of any contaminants. To ensure that the collection process meets these requirements and to prevent difficulties that may arise in cryo-preservation and storage, we intend to provide each surgeon who undertakes to collect the stem cells, with our Stem Cell Collection Kit after the patient has entered into an agreement with us to store their stem cells with us. We anticipate that the marketing of our planned products and services will require that we complete several steps. First, we plan to introduce our Stem Cell Collection Kits to certain key physicians so as to allow them to become familiar with our kit, the instrumentation, and our line of products. Second, we anticipate that we will need to expend significant efforts to develop physician acceptance of our kit and instruments. Third, we will need to hire and train skilled marketing personnel to develop relationships with physicians that will serve to encourage physicians to use and recommend our services to their patients. We have not, as of this date, made any estimate for the amount of funds that will be needed to complete these marketing efforts or the anticipated time frame that will be required to implement these steps. Stem Cell / Tissue Transfer Instrumentation If we implement successfully the steps outlined above, we will look to develop loyalty among physicians who use our Stem Cell Collection Kit and attempt to convert them to use our complete instrumentation product line. We intend, as opportunities and our financial resources allow, to rely upon the 28 out-side CBAI sales representatives already in the field to show our complete product line (consisting of over 192 disposable instruments) to other physicians, hospitals, out patient surgery centers, and plastic surgery centers. This strategy may allow us many advantages to showcase our instruments for other procedures where there is a heighten concern for the risks of cross-contamination and the need for greater predictability in tissue manipulation. We also believe that our instruments may offer greater ease of use and clean up. These features may serve to make our instruments more attractive to physicians as it allows them and their staff to be more productive. We also believe that our disposable instruments may allow the medical service provider (such as a physician, hospital, or surgery center) an opportunity to directly charge the patient for instrumentation. This may offer an additional financial incentive to encourage physician usage and loyalty in using our instruments. 6 In addition to our planned website and direct marketing plans, we plan to attend trade shows and conventions to further introduce and promote our planned products and services. These trade shows and conventions will likely include meetings and conventions sponsored by such groups as the American Society of Plastic Surgeons Conventions, Orthopedic Surgery, and the AAPS Annual Meeting. These efforts will be primarily focused on introducing, establishing, building, and fostering relationships with the targeted segments of physicians, hospitals, surgery centers, plastic surgery centers, and other providers of medical services. These relationships will likely become critically important to us if are to develop a sufficient and sustainable revenue base for our company from the sale of our planned products and services. We anticipate that if we are successful in introducing and developing loyalty for our planned products and services, we will need to expend significant financial resources ranging from $1,750,000 to $2,000,000 or more for advertising and marketing expenditures over a period of at least nine months to one year or longer. There are many variables and factors that may impact the time frame and the amount of expenditures that we will need to make to introduce and develop loyalty with our targeted segments. We may need to adjust our plans and devote a larger amount of funds to these efforts over a longer period of time if we are not able to generate a sufficient volume of product acceptance and repeat sales that will allow us to achieve these objectives. In the event that we are successful in achieving these objectives, we anticipate that it may take an additional eighteen to twenty four months or longer before we may be able to achieve profitability and positive cash flow, if at all. As we assess the cost to enter a new business, with all of the uncertainties and risks associated with the offering of new products and services, while also developing, testing, and implementing marketing plans for the offering of products and services that are new, we are aware that we may be facing an ever-changing competitive environment from other, larger, and well-established competitors that may force us to examine and revise our marketing plans. STATUS OF ANY PUBLICLY ANNOUNCED NEW PRODUCT OR SERVICE Stem Cell Bank In August, 2005, BMSG signed a lease on a 14,562 sq. ft. facility. This facility, formerly occupied by the American Red Cross blood testing laboratories provides a significant infrastructure for the rapid establishment of Bio-Matrix's core stem cell business. This facility will house state-of-the-art stem cell processing and storage laboratories The cryogenic storage laboratories, comprising 1050 sq. ft. have been completed. A central external liquid nitrogen supply system is also now in place at the facility. In addition, the first of eight liquid nitrogen stem cell storage tanks have been installed and is under going testing and validation. Adipose and cellular processing will be performed in Class 100 environments in our 400 sq. ft. Class 10,000 Modular Laboratory which was completed in October 2006. Cord blood processing will be done in Class 100 environments in Class 100,000 Laboratory. The facility also has an area for viability testing, preparatory, receiving, quarantine/ chemical storage, flow cytometry and microbiology. To date, we have completed the following: January 2006 - Installation and inspection of 2000 liter Perma-Cyl nitrogen tank complete. February 2006 - Installation and testing of vacuum jacketed liquid nitrogen piping system complete. February 2006 - California Medical Waste Management Plan is completed and accepted by the state of California. March 2006 - Installation and validation of computer lock down system and air control monitors at Sorrento Mesa facility thus completing the Cryogenic Storage Laboratories. June 2006 - Delivery, Installation testing and validation of CBS Isothermal liquid nitrogen vapor storage tank. November 2006-Construction and installation of new Stem Cell Class 10,000 Processing Laboratory has been completed. Medical Devices: BMXG has filed six provisional patent applications, one utility patent application and one international patent application. These are as follows: 7 A. Cannula - This provisional patent application was filed based on BMXG's intellectual property and designs relating to tubular instruments used in stem cell harvesting and tissue transfers. B. Tissue Transfer Cannula and Connectors - This provisional patent application was filed based on BMXG's intellectual property relating to tubular instrument connectors used in conjunction with cannulae designed specifically for stem cell harvesting and tissue transfer procedures. These tissue transfer connectors will allow the transfer of tissue from a 20cc to a 3cc or 6cc or 12cc syringe for harvesting or tissue transfer procedures. C. Syringe Clip - This provisional patent application was filed based on BMXG's intellectual property relating to a locking device used with syringes which are connected to smaller size cannulae in stem cell harvesting and tissue transfer procedures. This syringe clip is designed to hold and lock the plunger on the Monoject 3cc, 6cc, 12cc, and 20cc syringes. By locking the plunger in place it protects the harvested cells until processing. D. Syringe Clip - This provisional patent application was filed based on BMXG's intellectual property relating to a locking device used with syringes which are connected to larger sized cannulae in stem cell harvesting and tissue transfer procedures. This syringe clip is designed to hold and lock the plunger on the Monojet 60cc syringe by locking the plunger it protects the harvested cell until processing. E. Tissue Transfer Cannula and Connectors - This provisional patent application was filed based on BMXG's intellectual property relating to the tubular instrumentation system used in stem cell harvesting and tissue transfer procedures. This transfer system is used to transfer human tissue from a 60cc syringe to a 35cc or 20cc syringe for tissue transfer. F. Cannula Handle and Storage System - This provisional patent application was filed back on BMXG's intellectual property relating to a locking device used with syringes which are connected to cannulae in stem cell harvesting and tissue transfer procedures. This cannula handle will reduce hand and arm fatigue. The handle will allow a proper flow of tissue through the cannula using an aspirator or a pull syringe. G. Tissue Transfer Cannula and Connectors - This utility patent application was filed based on BMXG's previously filed provisional patent application relating to the aforementioned intellectual property pertaining to tubular instruments locking device used with syringes which are connected to cannulae in stem cell harvesting and tissue transfer procedures. H. Tissue Transfer Cannula and Connectors - This international utility patent application was filed in conjunction with the utility patent application mentioned in Item G COMPETITIVE BUSINESS CONDITIONS AND THE SMALL BUSINESS ISSUER'S COMPETITIVE POSITION IN THE INDUSTRY AND METHODS OF COMPETITION We face intense and ever-changing competition from many other established local, regional and national companies. Many of these companies, such as Cryo-Cell International Inc., California Cryo-Bank, Cord Blood Registry, Inc. and Viacord are competitors who possess significantly greater financial, managerial, and marketing resources. Given our small size, changing technology, and our limited resources, the intensity of competition will likely continue for the foreseeable future. This may limit our ability to introduce and market our products, limit our ability to price our planned products and services, and, ultimately, our ability to generate and sustain sufficient sales revenues that would allow us to achieve profitability and positive cash flow. These competitors have, in many cases, completed or implemented strategies that may provide them with a greater ability and a more diversified business strategy that will allow them to better respond to product and market changes and other variables in this new industry. Competitive conditions and the industry structure are likely to further change as comparative technologies, cost factors, and regulatory issues develop. These and other risks and uncertainties are likely to have a continuing direct impact on the Registrant in implementing its business plan. SOURCES AND AVAILABILITY OF RAW MATERIALS AND THE NAMES OF PRINCIPAL SUPPLIERS We source materials from a variety of vendors as the materials required by us are widely available on competitive terms and conditions. DEPENDENCE ON ONE OR A FEW MAJOR CUSTOMERS We have not, as of the date of this document, sold any products or services. We do not anticipate dependence on one or a few major customers upon commencement of sales. 8 PATENTS, TRADEMARKS, LICENSES, FRANCHISES, CONCESSIONS, ROYALTY AGREEMENTS OR LABOR CONTRACTS, INCLUDING DURATION None GOVERNMENT REGULATIONS The U.S. Food and Drug Administration (FDA) regulations require that all human tissue and cellular products be manufactured according to Good Tissue Practice (cGTP). FDA code of Federal regulations 21 CFR part1271 was effective May 2005). As currently planned, the Registrant, through its Subsidiary, plans to manufacture human cellular based products for future, as yet undefined, medical treatments in accordance with this regulation. Good tissue practices requires that all tissue based and cellular products be manufactured to minimize the transmission of diseases including hepatitis and HIV. All tissue banks (including those banking cellular based products) must register with the FDA prior to commencement of such product manufacture and their associated services and be compliant. We anticipate that we will be required to register with the FDA under the Public Health Service Act to satisfy the regulatory requirements involving the storage of stem cells and other tissue. These regulatory requirements apply to all establishments engaged in the recovery, processing, storage, labeling, packaging, or distribution of any Human Cells, Tissues, and Cellular and Tissue-Based Products (HCT/Ps) or the screening or testing of a cell or tissue donor. Stem cell banking is also subject to State Regulations. We will be applying initially for a California State License. Registration with the FDA Prior to registering, the Registrant and all building construction and laboratory infrastructure that are used in these activities must be complete as well having a comprehensive quality system in place compliant with FDA cGMP and cGTP regulations. The Registrant anticipates completing building and laboratory improvements near term and a compliant quality system will be in place also at this time, although there is no assurance that the Registrant will do so. FDA registration will occur on completion of the above and is considered complete at time of receipt and recording by this Agency. California State licensure If we are able to complete the construction and tenant improvements, and purchase and install the necessary equipment and fixtures at our planned facility, and to the extent that we are able, we will seek to obtain registration for licensure in the State of California simultaneously with that of the FDA. We anticipate that our registration will be complete upon receipt of the application and fees by the State of California Department of Health. We currently anticipate receiving necessary licenses from the State of California after the facility is inspected and approved. In that event, we anticipate that we may obtain a state license within approximately two to six weeks after receipt of application, based on our current assessments and the information we have received from Department of Health. We are aware that despite these plans and the information that we have developed regarding regulatory and licensing requirements, regulatory and licensing requirements are subject to continuing changes. The U.S. Food and Drug Administration (FDA) regulates companies or other businesses engaged in the manufacture of human tissue or cellular products. Currently, these products must be manufactured in compliance with the FDA 21CFR part 1271. This regulation seeks to minimize the risk of transmission of diseases that can be transmitted due to transplantation or transfusion of human tissue or cellular products such as hepatitis and HIV. These Federal regulations may have an adverse impact on the current stem cell banking industry. There is significant cost associated with compliance to any code of Federal regulations (CFR). Only those companies that have the financial resources to implement and maintain comprehensive quality programs for both Good Manufacturing Processes (cGMPs) and Good Tissue Practice (cGTP) will be able to establish such a business. While we believe that our plans, if implemented successfully, will allow us to satisfy our obligations under these regulations, we cannot assure you that we will continue to satisfy federal and state regulatory requirements or that the cost of satisfying these and future regulatory requirements can be achieved without undue and unacceptable expense to us. The environmental laws that impact us currently concern the following: 1. Disposition of biohazardous waste. 2. Emission control from an electricity generator to be installed for backup power at the planned facility. 9 Biohazardous waste (human tissue, blood and other body fluids) will be disposed of according to laws of the State of California. State licensed contactors will be used. The cost of biohazardous waste disposal is proportional to the weight of biohazardous material generated in a facility. It is estimated that in the start-up phase of our planned operations that the cost attributable to disposal of biohazardous waste will be approximately $1000 per month. No other waste material, such as chemical or radioactive waste will be generated at our planned facility. The State of California requires that all electrical generators utilizing fossil fuels be in compliance with all State and local clean air requirements. A new generator will need to be installed at our planned facility that will comply with all Federal, State and local regulations. No significant budgetary impact is foreseen on the cost of acquisition of back-up power at our planned facility that will be in compliance with all local, State and Federal regulations. EFFECT OF EXISTING OR PROBABLE GOVERNMENTAL REGULATIONS ON THE BUSINESS Evolving legislation may materially adversely affect our business. The Food and Drug Administration (FDA) regulates companies or other businesses engaged in the manufacture of human tissue or cellular products. These products must be manufactured in compliance with the FDA 21CFR part 1271. This regulation seeks to minimize the risk of transmission of diseases that can be transmitted due to transplantation or transfusion of human tissue or cellular products such as hepatitis and HIV. These Federal regulations may have an impact on the current stem cell banking industry. There is significant cost associated with compliance to any code of Federal regulations (CFR). Only those Companies that have the financial resources to implement comprehensive quality programs for both Good Manufacturing Processes (cGMPs) and Good Tissue Practice (cGTP) will be able to establish such a business. There is the possibility that other legislation may be enacted which will affect our business. RESEARCH AND DEVELOPMENT During the twelve months ended September 30, 2006, we expended $27,675 on research and development. During the twelve months ended September 30, 2005, we expended $0 on research and development NUMBER OF TOTAL EMPLOYEES AND NUMBER OF FULL TIME EMPLOYEES As of January 8 2007, we have eight total employees and eight full time employees. ITEM 2 - DESCRIPTION OF PROPERTY In August, 2005, BMSG signed a lease on a 14,562 sq. ft. facility located at 8885 Rehco Rd., San Diego CA 92121. This facility houses our stem cell processing and storage laboratories as well as our executive offices. The cryogenic storage laboratories, comprising 1050 sq. ft. have been completed. A central external liquid nitrogen supply system is also now in place at the facility. In addition, the first of eight liquid nitrogen stem cell storage tanks have been installed and is under going testing and validation. Adipose and cellular processing will be performed in Class 100 environments in our 400 sq. ft. Class 10,000 Modular Laboratory which was completed in October 2006. Cord blood processing will be done in Class 100 environments in our Class 100,000 Laboratory. The facility also has an area for viability testing, preparatory, receiving, quarantine/ chemical storage, flow cytometry and microbiology. To date, we have completed the following: January 2006 - Installation and inspection of 2000 liter Perma-Cyl nitrogen tank complete. February 2006 - Installation and testing of vacuum jacketed liquid nitrogen piping system complete. February 2006 - California Medical Waste Management Plan is completed and accepted by the state of California. 10 March 2006 - Installation and validation of computer lock down system and air control monitors at Sorrento Mesa facility thus completing the Cryogenic Storage Laboratories. June 2006 - Delivery, Installation testing and validation of CBS Isothermal liquid nitrogen vapor storage tank. November 2006-Construction and installation of new Stem Cell Class 10,000 Processing Laboratory has been completed ITEM 3 - LEGAL PROCEEDINGS None ITEM 4-SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None PART II ITEM 5 -MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market for Common Shares Our common stock is traded on the OTCBB under the symbol "BMSN". Prior to September 5, 2006 our Common Stock traded under the symbol "THII". 2005 First Quarter Second Quarter Third Quarter Fourth Quarter 2006 First Quarter Second Quarter Third Quarter Fourth Quarter High 3.55 3.25 3.00 3.00 3.19 2.00 Low 0.12 2.75 1.50 1.26 1.51 0.49 Holders As of December 14, 2006 there were approximately 500 holders of our Common Stock Dividends No dividends were paid during the fiscal year ending September 30, 2006. We do not expect to declare dividends in the immediate future. Recent Sales of Unregistered Equity Securities On June 13, 2006, the Company issued 10,000,000 shares of common stock into Escrow in connection with the acquisition of BSMG. The shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. The consideration for these shares was 100% of the outstanding share capital of BMSG. 11 The shares were offered directly through the management. No underwriters were retained to serve as placement agents. No commission or other consideration was paid in connection with the sale of the shares. There was no advertisement or general solicitation made in connection with this Offer and Sale of shares. A legend was placed on the certificate that evidences the shares of Common Stock stating that the shares of Common Stock have not been registered under the Act and setting forth or referring to the restrictions on transferability and sale of the shares of Common Stock. On October 12, 2006, we issued 1,462,570 common shares of the Company to BMXP Holdings, Inc. in full satisfaction of the amount of $1,191,619 plus accrued and unpaid interest, owed to BMXP Holdings, Inc. by us. The shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. The shares were offered directly through the management. No underwriters were retained to serve as placement agents. No commission or other consideration was paid in connection with the sale of the shares. There was no advertisement or general solicitation made in connection with this Offer and Sale of shares. A legend was placed on the certificate that evidences the shares of Common Stock stating that the shares of Common Stock have not been registered under the Act and setting forth or referring to the restrictions on transferability and sale of the shares of Common Stock. As further consideration to BMXP Holdings, Inc. Holdings Inc. for entering into this agreement with us whereby 1,462,570 common shares were to be issued in full satisfaction of debts owed (“Agreement”) and abiding by the terms and conditions thereof, at any time within a period of 365 days from the date of the Agreement, BMXP Holdings, Inc. shall have the right, upon written demand to the Company (“Registration Demand”), to cause us , within ninety days of the Registration Demand, to prepare and file with the United States Securities and Exchange Commission a registration statement to register under the Securities Act of 1933, as amended, 11,462,570 common shares of the Company (including the shares issued pursuant to this Agreement) owned by BMXP Holdings, Inc. (“Registerable Securities”), in order that the Registerable Securities may be distributed to BMXP Holdings, Inc. shareholders on a pro rata basis ( based on their ownership of common shares of the Company as of a Record Date to be determined by BMXP Holdings, Inc.), and use its reasonable best efforts to cause that registration statement to be declared effective by the SEC. This right may also be exercised by any entity to which BMXP Holdings, Inc. has transferred ownership of the Registerable Securities in trust for the BMXP Holdings, Inc. Record Shareholders On December 5, 2006 we issued 1,391,935 shares of common stock to Bio-Technology Partners Business Trust which constituted full satisfaction of the amount of $246,744 plus accrued interest owed by the Company to Bio-Technology Partners Business Trust. The shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. The shares were offered directly through the management. No underwriters were retained to serve as placement agents. No commission or other consideration was paid in connection with the sale of the shares. There was no advertisement or general solicitation made in connection with this Offer and Sale of shares. A legend was placed on the certificate that evidences the shares of Common Stock stating that the shares of Common Stock have not been registered under the Act and setting forth or referring to the restrictions on transferability and sale of the shares of Common Stock. ITEM 6- MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. Our cash balance as of December 14, 2007 is $48,250. We anticipate that we will require at least $1,750,000 to $2,000,000 in additional financing or more to implement our business strategy over the next twelve months. While we have had discussions with potential sources of additional financing, we cannot assure you that we will be successful in obtaining additional capital, or if we obtain additional capital, that we can do so on reasonable terms. Further and in the event that we obtain the additional financing to implement our strategy, we anticipate that it may take 12 to 18 months or more before we may able to develop sufficient sales revenue before operating and other losses may be minimal. Our current plans are subject to change as we review and re-evaluate opportunities in the marketplace. However, in the event that we are successful in obtaining additional financing in sufficient amounts, if we are able to obtain additional financing on reasonable terms, and if we can successfully implement our business plan, we intend to undertake the following research and development activities over the period beginning in January, 2007 and ending twelve months thereafter: 1.) Refine instrumentation product line (including further development of veterinary instrumentation) 2.) Research and Development efficiency models for stem cell related cryogenic systems These time frames and our objectives are subject to change as we review and re-evaluate market conditions and opportunities. 12 ITEM 7- FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE BOARD OF DIRECTORS AND STOCKHOLDERS BIO-MATRIX SCIENTIFIC GROUP, INC. (FORMERLY TASCO INTERNATIONAL, INC.) (A DEVELOPMENT STAGE COMPANY) WE HAVE AUDITED THE ACCOMPANYING CONSOLIDATED BALANCE SHEET OF BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (FORMERLY TASCO INTERNATIONAL, INC.) (A DEVELOPMENT STAGE “COMPANY”) AS OF SEPTEMBER 30, 2 STATEMENTS OF OPERATIONS, CHANGES IN SHAREHOLDERS' EQUITY AND CASH FLOWS FOR THE YEAR THEN ENDED, AND FOR THE PERIOD FROM OCTOBER 6, 1998 (INCEPTION) TO SEPTEMBER 30, 2006. THESE CONSOLIDATED FINANCIAL STATEMENTS ARE THE RESPONSIBILITY OF THE COMPANY'S MANAGEMENT. OUR RESPONSIBILITY IS TO EXPRESS AN OPINION ON THESE CONSOLIDATED FINANCIAL STATEMENTS BASED ON OUR AUDIT. THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AS OF SEPTEMBER 30, 2005, AND FOR THE PERIOD FROM OCTOBER 6, 1998 (INCEPTION) TO SEPTEMBER 30, 2005 WERE AUDITED BY OTHER AUDITORS WHOSE REPORT DATED DECEMBER 28, 2005, EXPRESSED AN UNQUALIFIED OPINION ON THOSE STATEMENTS. THEIR REPORT INCLUDED AN EXPLANATORY PARAGRAPH REGARDING GOING CONCERN. WE CONDUCTED OUR AUDIT IN ACCORDANCE WITH THE STANDARDS OF THE PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD (UNITED STATES). THOSE STANDARDS REQUIRE THAT WE PLAN AND PERFORM THE AUDIT TO OBTAIN REASONABLE ASSURANCE ABOUT WHETHER THE FINANCIAL STATEMENTS ARE FREE OF MATERIAL MISSTATEMENT. AN AUDIT INCLUDES EXAMINING, ON A TEST BASIS, EVIDENCE SUPPORTING THE AMOUNTS AND DISCLOSURES IN THE FINANCIAL STATEMENTS. AN AUDIT ALSO INCLUDES ASSESSING THE ACCOUNTING PRINCIPLES USED AND SIGNIFICANT ESTIMATES MADE BY MANAGEMENT, AS WELL AS EVALUATING THE OVERALL FINANCIAL STATEMENT PRESENTATION. WE BELIEVE THAT OUR AUDIT PROVIDES A REASONABLE BASIS FOR OUR OPINION. IN OUR OPINION, THE CONSOLIDATED FINANCIAL STATEMENTS REFERRED TO ABOVE PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL POSITION OF BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY AS OF SEPTEMBER 30, 2006, AND THE RESULTS OF ITS OPERATION AND ITS CASH FLOWS FOR THE YEAR THEN ENDED AND FOR THE PERIOD FROM 6, 1998 (INCEPTION) TO SEPTEMBER 30, 2 ACCEPTED ACCOUNTING PRINCIPLES. THE CONSOLIDATED FINANCIAL STATEMENTS HAVE BEEN PREPARED ASSUMING THAT THE COMPANY WILL CONTINUE AS A GOING CONCERN. AS DISCUSSED IN NOTE 5 TO THE CONSOLIDATED FINANCIAL STATEMENTS, THE COMPANY'S LOSSES FROM OPERATIONS RAISE SUBSTANTIAL DOUBT ABOUT ITS ABILITY TO CONTINUE AS A GOING CONCERN. THE CONSOLIDATED FINANCIAL STATEMENTS DO NOT INCLUDE ANY ADJUSTMENTS THAT MIGHT RESULT FROM THE OUTCOME OF THIS UNCERTAINTY. S/CHANG G.PARK CHANG G. PARK, CPA JANUARY 4, 2007 SAN DIEGO, CA. 91910 13 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (FORMERLY TASCO INTERNATIONAL, INC.) (A Development Stage Company) Consolidated Balance Sheets Asof As of September 30, September 30, 2006 2005 ASSETS Current Assets Cash $ 22,641 $ - Prepaid expenses 20,207 - Total Current Assets 42,848 - Property & Equipment, net 340,557 - Other Asset-Security deposit 29,127 - TOTAL ASSETS $ 412,532 $ - LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ 91,079 $ 1,743 Loan from former parent 1,195,196 - Notes payable 148,952 - Accrued taxes 16,460 - Accrued interest 1,368 - Total Current Liabilities 1,453,055 1,743 TOTAL LIABILITIES 1,453,055 1,743 Stockholders' Equity (Deficit) Preferred stock, ($.0001 par value authorized 20,000,000 shares authorized; none issued and outstanding.) - - Common stock, ($.0001 par value authorized 80,000,000 shares authorized; 13,385,000 and 12,780,000 shares issued and outstanding as of September 30, 2006 and 2005) 1,339 1,278 Additional paid-in capital 30,375,584 31,895 Deficit accumulated during development stage (31,417,446 ) (34,916 ) Total Stockholders' Equity (Deficit) (1,040,523 ) (1,743 ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) $ 412,532 $ - The accompanying Notes are an integral part of these financial statements 14 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (FORMERLY TASCO INTERNATIONAL, INC.) (A Development Stage Company) Consolidated Statements of Operations Year Ended September 30, 2006 Year Ended September 30, 2005 October 6, 1998 (inception) through September 30, 2006 Revenues Revenues $ - $ - $ 1,000 Total Revenues - - 1,000 Cost and expenses Research and development 27,675 27,675 General and administrative 790,754 6,667 826,695 Depreciation and amortization 333 333 Consulting and professional fees 790,635 790,635 Impairment of goodwill and intangible assets 29,777,222 - 29,777,222 Total cost and Expenses 31,386,619 6,667 31,422,560 Other Income & (Expenses) Cancellation of debts 5,443 5,443 Interest income 14 39 Interest expense (1,368 ) - (1,368 ) Total Other Income & (Expenses) 4,089 - 4,114 Net Loss $ (31,382,530 ) $ (6,667 ) $ (31,417,446 ) Basic loss per share $ (2.45 ) $ (0.00 ) Weighted average number of common shares outstanding 12,820,493 12,780,000 The accompanying Notes are an integral part of these financial statements 15 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (FORMERLY TASCO INTERNATIONAL, INC.) (A Development Stage Company) Consolidated Statements of Changes in Stockholders' Equity (Deficit) From October 6, 1998 (inception) through September 30, 2006 Common Stock Common Stock Amount Additional Paid - in Capital Deficit Accumulated During Development Stage Total Stock issued for cash on October 6, 1998 @ $0.0001 per share 1,000,000 $ 100 $ (90 ) $ - $ 10 Stock issued for cash on October 9, 1998 @ $0.0001 per share 1,300,000 130 1,170 - 1,300 Stock issued for cash on October 12, 1998 @ $0.0001 per share 190,000 19 171 - 190 Stock issued for cash on April 1, 1999 @ $0.0001 per share 290,000 29 261 - 290 Net loss, October 6, 1998 (inception) through September 30, 1999 (295 ) (295 ) Balance, September 30, 1999 2,780,000 278 1,512 (295 ) 1,495 Stock issued for cash on October 19, 1999 @ $0.01 per share 10,000,000 1,000 9,000 10,000 Net loss, October 1, 1999 through September 30, 2000 (367 ) (367 ) Balance, September 30, 2000 12,780,000 1,278 10,512 (662 ) 11,128 Net loss, October 1, 2000 through September 30, 2001 (11,028 ) (11,028 ) Balance, September 30, 2001 12,780,000 1,278 10,512 (11,690 ) 100 Net loss, October 1, 2001 through September 30, 2002 (4,257 ) (4,257 ) Balance, September 31, 2002 12,780,000 1,278 10,512 (15,947 ) (4,157 ) Net loss, October 1, 2002 through September 30, 2003 (4,328 ) (4,328 ) Balance, September 30, 2003 12,780,000 1,278 10,512 (20,275 ) (8,485 ) Contributed capital 12,362 12,362 Net loss, October 1, 2003 through September 30, 2004 (7,974 ) (7,974 ) Balance, September 30, 2004 12,780,000 1,278 22,874 (28,249 ) (4,097 ) Contributed capital 9,021 9,021 Net loss, October 1, 2004 through September 30, 2005 (6,667 ) (6,667 ) Balance, September 30, 2005 12,780,000 $ 1,278 $ 31,895 $ (34,916 ) $ (1,743 ) Stock cancelled June 13, 2006 (10,000,000 ) (1,000 ) - (1,000 ) Stock issued June 13, 2006 10,000,000 1,000 28,999,000 29,000,000 Stock issued for services 305,000 31 759,719 759,750 Stock issued for compensation 300,000 30 584,970 585,000 Net loss, October 1, 2005 through September 30, 2006 (31,382,530 ) (31,382,530 ) Balance, September 30, 2006 13,385,000 $ 1,339 $ 30,375,584 $ (31,417,446 ) $ (1,040,523 ) The accompanying Notes are an integral part of these financial statements 16 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (FORMERLY TASCO INTERNATIONAL, INC.) (A Development Stage Company) Consolidated Statements of Cash Flows Year Ended September 30, 2006 Year Ended September 30, 2005 October 6, 1998 (inception) through September 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ (31,382,530 ) $ (6,667 ) $ (31,417,446 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Impairment of goodwill and intangible asset 29,777,222 29,777,222 Depreciation expense 333 - 333 Stock issued for compensation 585,000 - 585,000 Stock issued for services 759,750 - 759,750 Cancellation of debts (5,443 ) (5,443 ) Changes in operating assets and liabilities: (Increase) decrease in prepaid expenses (20,207 ) - (20,207 ) Increase (Decrease) in Accounts Payable 89,336 (2,669 ) 91,079 Increase (Decrease) in Accrued Expenses 17,828 - 17,828 ( Increase) Decrease in Deposits (29,127 ) - (29,127 ) Net Cash Provided by (Used in) Operating Activities (207,838 ) (9,336 ) (241,011 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of fixed assets (340,890 ) - (340,890 ) Purchases of Intangible assets (29,777,222 ) - (29,777,222 ) Net Cash Provided by (Used in) Investing Activities (30,118,112 ) - (30,118,112 ) CASH FLOWS FROM FINANCING ACTIVITIES Common stock issued for cash - 1,278 Additional paid in Capital 29,004,443 9,021 29,036,338 Principal borrowings on notes 148,952 - 148,952 Net borrowings from related parties 1,195,196 - 1,195,196 Net Cash Provided by (Used in) Financing Activities 30,348,591 9,021 30,381,764 Net Increase (Decrease) in Cash 22,641 (315 ) 22,641 Cash at Beginning of Year - 315 - Cash at End of Year $ 22,641 $ - 22,641 Supplemental Cash Flow Disclosures: Cash paid during period for interest $ - $ - $ - Cash paid during period for taxes $ 800 $ 800 $ 800 Significant non cash disclosure items: - Stock issued for services and compensation 1,344,750 1,344,750 Increase in goodwill and intangible assets 29,777,222 29,777,222 The accompanying Notes are an integral part of these financial statements 17 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (Formerly Tasco International, Inc.) (A Development Stage Company) Notes to consolidated Financial Statements As of September 30, 2006 NOTE 1. ORGANIZATION AND DESCRIPTION OF BUSINESS Bio-Matrix Scientific Group, Inc. (“Company”) was organized October 6, 1998, under the laws of the State of Delaware as Tasco International, Inc. The Company is in the development stage. From October 6, 1998 to June 3, 2006 its activities have been limited to capital formation, organization, and development of its business plan to provide production of visual content and other digital media, including still media, 360-degree images, video, animation and audio for the Internet. On June 3, 2006 the Company abandoned its efforts in the field of digital media production when it acquired 100% of the share capital of Bio-Matrix Scientific Group, Inc., a Nevada corporation. Bio-Matrix Scientific Group, Inc. (“BMSG”) is a development stage company in the business of designing, developing, and marketing medical devices, specifically disposable instruments used in stem cell extraction and tissue transfer procedures and operating cryogenic cellular storage facilities, specifically stem cell banking facilities. BMSG is the Company's only subsidiary and operating entity at this time. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A. BASIS OF ACCOUNTING The financial statements have been prepared using the accrual basis of accounting. Under the accrual basis of accounting, revenues are recorded as earned and expenses are recorded at the time liabilities are incurred. The Company has adopted a September 30, year-end. B. USE OF ESTIMATES The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. C. DEVELOPMENT STAGE The Company is a development stage company that, through its wholly owned subsidiary devotes substantially all of its efforts in the development of its plan to operate in the field of the development, manufacture and marketing of medical devices and the operation of cellular storage facilities, specifically stem cell banking facilities. 18 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (Formerly Tasco International, Inc.) (A Development Stage Company) Notes to consolidated Financial Statements As of September 30, 2006 (continued) D. CASH EQUIVALENTS The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. E. PROPERTY AND EQUIPMENT Property and equipment are recorded at cost. Maintenance and repairs are expensed in the year in which they are incurred. Expenditures that enhance the value of property and equipment are capitalized. The Company has depreciated property and equipment by the straight-line method over the useful life. F. INCOME TAXES Income taxes are provided in accordance with Statement of Financial accounting Standards No. 109 (SFAS 109), Accounting for Income Taxes. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and net operating loss carry forwards. Deferred tax expense (benefit) results from the net change during the year of deferred tax assets and liabilities. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion of all of the deferred tax assets will be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. G. BASIC EARNINGS (LOSS) PER SHARE In February 1997, the FASB issued SFAS No. 128, "Earnings Per Share", which specifies the computation, presentation and disclosure requirements for earnings (loss) per share for entities with publicly held common stock. SFAS No. 128 supersedes the provisions of APB No. 15, and requires the presentation of basic earnings (loss) per share and diluted earnings (loss) per share. The Company has adopted the provisions of SFAS No. 128 effective October 6, 1998 (inception). Basic net loss per share amounts is computed by dividing the net income by the weighted average number of common shares outstanding. Diluted earnings per share are the same as basic earnings per share due to the lack of dilutive items in the Company. 19 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (Formerly Tasco International, Inc.) (A Development Stage Company) Notes to consolidated Financial Statements As of September 30, 2006 (continued) H. VALUATION OF GOODWILL In accordance with SFAS No. 142, goodwill and other intangible assets with indefinite lives are not amortized, they are instead tested for impairment annually or whenever events or changes in circumstances indicate that the asset may be impaired. The Company performed an evaluation of goodwill and intangible assets in the fourth quarter of the twelve months ended September 30, 2006 which resulted in impairment charges of $29, 777,222. NOTE 3. Property and equipment Property and equipment as of September 30, 2006 consists of the following: 2006 Acquisition cost: Production Equipment US$ 93,315 Production Cleanroom 56,917 Leasehold improvement 185,482 Office equipment 3,057 Computer 2,668 Subtotal 341,439 Less accumulated depreciation 882 Total US$ 340,557 NOTE 4. WARRANTS AND OPTIONS On July 17, 2006 the Company signed a public relations agreement with OTCFN which called for the issuance of an option agreement for 200,000 options exercisable at $4.50 per share. These options expire six months from the date of execution of the agreement NOTE 5. GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company generated net losses of $31,417,446during the period from October 6, 1998 (inception) through September 30 2006. This condition raises substantial doubt about the Company's ability to continue as a going concern. The Company's continuation as a going concern is dependent on its ability to meet its obligations, to obtain additional financing as may be required and ultimately to attain profitability. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 20 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (Formerly Tasco International, Inc.) (A Development Stage Company) Notes to consolidated Financial Statements As of September 30, 2006 (continued) Management plans to raise additional funds through debt or equity offerings. Management has yet to decide what type of offering the Company will use or how much capital the Company will raise. There is no guarantee that the Company will be able to raise any capital through any type of offerings. NOTE 6. INCOME TAXES As of September 30, 2006 Deferred tax assets: Net operating tax carry forwards $ 10,989,122 Other 0 Gross deferred tax assets 10,989,122 Valuation allowance (10,989,122 ) Net deferred tax assets $ 0 Realization of deferred tax assets is dependent upon sufficient future taxable income during the period that deductible temporary differences and carry forwards are expected to be available to reduce taxable income. As the achievement of required future taxable income is uncertain, the Company recorded a valuation allowance. In addition, the acquisition of BMSG has resulted in a change of control. Internal Revenue Code Sec 382 limits the amount of income that may be offset by net operating loss (NOL) carryovers after an ownership change. 21 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (Formerly Tasco International, Inc.) (A Development Stage Company) Notes to consolidated Financial Statements As of September 30, 2006 (continued) NOTE 7. SCHEDULE OF NET OPERATING LOSSES 1998 Net Operating Loss $ (295 ) 1999 Net Operating Loss (367 ) 2000 Net Operating Loss (11,028 ) 2001 Net Operating Loss (4,257 ) 2002 Net Operating Loss (4,328 ) 2003 Net Operating Loss (7,974 ) 2004 Net Operating Loss (6,667 ) 2005 Net Operating Loss (31,382,530 ) Net Operating Loss $ (31,417, 446 ) As of September 30, 2006 the Company has a net operating loss carry forward of approximately $31,417, 446, which will expire 20 years from the date the loss was incurred. NOTE 8. RELATED PARTY TRANSACTION Until July 3, 2006, a former director has provided office services without charge. Such costs are immaterial to the financial statements and, accordingly, have not been reflected therein. The Company was loaned $5,300 from a related party without repayment terms and with no interest being charged. This Loan was forgiven as part of the Purchase Agreement involving the Company's purchase of Bio-Matrix Scientific Group Inc. (Nevada). On July 3, 2006, the Company acquired 100% of the share capital of BMSG from BMXP Holdings, Inc., formerly named Bio Matrix Scientific Group, Inc. (See Note 12). David R. Koos, the Chairman, CEO and President of the Company, is, and at the time of the acquisition was, the Chairman and Chief Executive Officer of BMXP Holdings Inc. as well as beneficial owner of 24% of the share capital of BMXP Holdings, Inc. Brian Pockett, Vice President, COO and Director of the Company, is , and at the time of the acquisition was, Chief Operating Officer, Managing Director and a Director of BMXP Holdings Inc. as well as beneficial owner of 14% of the share capital of BMXP Holdings, Inc. 22 NOTE 9. STOCK TRANSACTIONS Transactions, other than employees' stock issuance, are in accordance with paragraph 8 of SFAS 123. Thus issuances shall be accounted for based on the fair value of the consideration received. Transactions with employees' stock issuance are in accordance with paragraphs (16-44) of SFAS 123. These issuances shall be accounted for based on the fair value of the consideration received or the fair value of the equity instruments issued, or whichever is more readily determinable. On August 29, 2005 the Company split its common stock ten for one (10:1) from 1,278,000 to 12,780,000 shares outstanding. All stock transactions have been retroactively restated to reflect the ten for one stock split. On October 6, 1998, the Company issued 1,000,000 shares of common stock for cash at $0.0001 per share. On October 9, 1998, the Company issued 1,300,000 shares of common stock for cash at $0.01 per share. On October 12, 1998, the Company issued 190,000 shares of common stock for cash at $0.01 per share. On April 1, 1999, the Company issued 290,000 shares of common stock for cash at $0.01 per share. On October 19, 1999, the Company issued 10,000,000 shares of common stock for cash at $0.01 per share. On June 13, 2006 the Company cancelled 10,000,000 shares of common stock belonging to the Company's former Chairman On June 13, 2006 the Company issued 10,000,000 shares of common stock into Escrow in connection with the acquisition of BSMG. On August 28, 2006 the Company issued 300,000 shares of common stock to consultants for services. Initially, 600,000 shares were issued in error, and 300,000shares were subsequently cancelled October 17, 2006. On September 14, 2006 the Company issued 300,000 shares of common stock to management pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2006 EMPLOYEE AND CONSULTANTS STOCK COMPENSATION PLAN On September 14, 2006 the Company issued 5,000 shares of common stock to consultants for services. On October, 6, 2006 the Company issued 8,850 shares of common stock to consultants for services. On October 12, 2006, the Company shall issued 1,462,570 common shares of the Company to BMXP in full satisfaction of the amount of $1,191,619 plus accrued and unpaid interest, owed to BMXP Holdings, Inc. by the Company. On November 10, 2006 the Company issued 100,000 shares of common stock to management pursuant to the TASCO HOLDINGS INTERNATIONAL, INC. 2006 EMPLOYEE AND CONSULTANTS STOCK COMPENSATION PLAN 23 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (Formerly Tasco International, Inc.) (A Development Stage Company) Notes to consolidated Financial Statements As of September 30, 2006 (continued) On October 11, 2006 the Company issued 43,000 shares of common stock to consultants for services. On December 5, 2006 the Company issued 8,554 shares of common stock to a consultant for services. On December 5, 2006 the Company issued 1,391,935 shares of common stock to Bio-Technology Partners Business Trust which constituted full satisfaction of the amount of $246,744 plus accrued interest owed by the Company to Bio-Technology Partners Business Trust. NOTE 10. STOCKHOLDERS' EQUITY The stockholders' equity section of the Company contains the following classes of capital stock as of September 30, 2006: * Preferred stock, $ 0.0001 par value; 20,000,000 shares authorized: -0- shares issued and outstanding. * Common stock, $ 0.0001 par value; 80,000,000 shares authorized: 13,385,000 shares issued and outstanding. NOTE 11. COMMITMENTS AND CONTINGENCIES On August 3, 2005, BMSG entered into an agreement to lease a 14,562 square foot facility for use as a cellular storage facility at a rate of $18,931 per month. The lease is for a period of five years commencing on December 1, 2005 and expiring on November 30, 2010. The lease contains a renewal option enabling the Company to renew the lease for an additional five years. There are no contingent payments which the Company is required to make. Lease Commitments 2006 $ 227,739 2007 $ 234,562 2008 $ 241,611 2009 $ 248,864 2010 $ 234,377 Since the signing of this lease, BMSG has been improving this facility and has made substantial progress toward creating a cGMP (Good Manufacturing Practices) and cGTP (Good Tissue Practices) compliant facility specifically designed for the cryogenic storage of stem cells, medical device engineering, stem cell research and stem cell specimen processing laboratories. 24 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (Formerly Tasco International, Inc.) (A Development Stage Company) Notes to consolidated Financial Statements As of September 30, 2006 (continued) The Company expects to have the facility licensed by the State of California and registered with the FDA. Concurrently, the Company has been developing the policies and procedures needed for processing stem cells for cryogenic storage. NOTE 12. ACQUISITION OF BIO-MATRIX SCIENTIFIC GROUP (NEVADA). On June 14, 2006, the Company and Bio-Matrix Scientific Group, Inc., a Delaware corporation (the “Seller”) entered into a Stock Purchase Agreement (the “Acquisition Agreement”). Under the terms of the Acquisition Agreement and pursuant to a separate Escrow Agreement between the Company and the Seller, The Company delivered to the Escrow Agent the sum of 10,000,000 shares of the Company's common stock and other corporate and financial records and the Seller delivered to the Escrow Agent 25,000 shares of the common stock of BSMG., a Nevada corporation (the “Subsidiary”). As a part of the transaction and pursuant to the terms of the Acquisition Agreement and Stock Cancellation Agreement between the parties and John Lauring, the Company's former Chairman and Chief Executive Officer, John Lauring returned 10,000,000 shares of the Company held and owned by him for cancellation. On June 14, 2006, the Company's officers and directors resigned their positions and elected Dr. David R. Koos and Mr. Brian Pockett as in-coming Directors of the Registrant. Following their election and the reconstruction of the Board of Directors, the Registrant's Board of Directors elected Dr. David R. Koos as Chief Executive Officer and President and Mr. Brian Pockett as Chief Operating Officer and Vice President on June 19, 2006. On July 3, 2006, the Acquisition Agreement closed and Company acquired the twenty-five thousand (25,000) shares of the Common Stock of the Subsidiary from the Seller in exchange for the payment of the purchase price of 10,000,000 shares of the common stock of the Company and the 10,000,000 shares of the Company owned and held by John Lauring were returned to the Company for cancellation. At that time, the Escrow Agent released all stock certificates and certain other corporate and financial books and records held pursuant to the Escrow Agreement. As a result of the Acquisition Agreement, the Subsidiary became a wholly owned subsidiary of the Company and the Seller became the holder of approximately 78.24% of the outstanding common stock of the Registrant. On July 3, 2006, the Company changed its principal offices from 23 Brigham Road, Worcester, MA 01609 to 8885 Rehco Road, San Diego, California 92121 NOTE 13. TASCO HOLDINGS INTERNATIONAL, INC. 2 COMPENSATION PLAN On July 25, 2006 the Company adopted the TASCO HOLDINGS INTERNATIONAL, INC. 2006 EMPLOYEE AND CONSULTANTS STOCK COMPENSATIONPLAN (“the Plan”) which provides for the issuance of up to 1,500,000 authorized but unissued shares of Common Stock to eligible employees and consultants for services rendered (“Award Shares” or “Awards”). These Award Shares were registered with the Securities and Exchange Commission (“Commission”) on Form S-8 filed with the Commission on August 8, 2006. This Plan shall terminate on July 15, 2016. 25 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (Formerly Tasco International, Inc.) (A Development Stage Company) Notes to consolidated Financial Statements As of September 30, 2006 (continued) Award Shares may be issued to Eligible Persons (The term "Eligible Person" means any natural person who, at a particular time, is an employee, officer, director, consultant, or advisor of the Company or any Parent or Subsidiary of the Company; provided that, in the case of consultants or advisors such services are not in connection with the offer and sale of securities in a capital-raising transaction and /or such services are not intended to directly or indirectly promote or maintain a market for the Company 's securities) in any of the following instances: (i) as a bonus for services previously rendered and compensated, in which case the recipient of the Award Shares shall not be required to pay any consideration for such Award Shares, and the value of such Award Shares shall be the Fair Market Value of such Award Shares on the date of grant; or (ii) as compensation for the previous performance or future performance of services or attainment of goals, in which case the recipient of the Award Shares shall not be required to pay any consideration for such Award Shares (other than the prior performance of his services or the assumption of the obligation of future performance of services ). The Plan is currently administered by the Plan Committee, which currently consists of the entire Board of Directors of the Company, and which has sole and absolute discretion to interpret and determine the effect of all matters and questions relating to this Plan. The Plan Committee has the full and final authority in its sole discretion, at any time and from time-to-time, subject only to the express terms, conditions and other provisions of the Articles of Incorporation of the Company and this Plan, and the specific limitations on such discretion set forth herein, to: (i) Designate the Eligible Persons or classes of Eligible Persons eligible to receive Awards from among the Eligible Persons; (ii) Grant Awards to such selected Eligible Persons or classes of Eligible Persons in such form and amount (subject to the terms of the Plan) as the Plan Committee shall determine; (iii) Interpret the Plan, adopt, amend and rescind rules and regulations relating to the Plan, and make all other determinations and take all other action necessary or advisable for the implementation and administration of the Plan; and (iv) Delegate all or a portion of its authority to one or more directors of the Company who are executive officers of the Company, subject to such restrictions and limitations (such as the aggregate number of shares of Common Stock that may be awarded) as the Plan Committee may decide to impose on such delegate directors. As of September 30, 2006, 605,000 shares have been issued pursuant to the Plan* 26 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (Formerly Tasco International, Inc.) (A Development Stage Company) Notes to consolidated Financial Statements As of September 30, 2006 (continued) Number of Shares Twelve months ended September 30, 2006: Granted 605,000* Remaining shares available for issuance under the Plan as of September 30, 2006 895,000 *Does not include 300,000 shares which were issued erroneously and subsequently cancelled As of December 11, 2006, an additional 85,404 common shares were issued pursuant to the Plan. 27 BIO-MATRIX SCIENTIFIC GROUP, INC. AND SUBSIDIARY (Formerly Tasco International, Inc.) (A Development Stage Company) Notes to consolidated Financial Statements As of September 30, 2006 (continued) NOTE 14. SUBSEQUENT EVENTS Between August 24, 2006 and November 10, 2006, the Company borrowed $246,744 from Bio-Technology Partners Business Trust. These loans carried interest at the rate of 10% and were due and payable in accordance with the following schedule: August 23, 2007 August 24, 2007 August 30, 2007 August 30, 2007 September 5, 2007 September 7, 2007 September 12, 2007 September 13, 2007 September 13, 2007 September 21, 2007 September 28, 2007 September 28, 2007 October 5, 2007 October 11, 2007 October 11, 2007 October 12, 2007 October 18, 2007 November 8, 2007 November 9, 2007 $23,683.00 $16,667.21 $ 7,077.59 $26,122.00 $ 787.50 $ 7,269.87 $ 1,900.00 $12,085.72 $ 6,128.93 $ 2,200.00 $ 6,075.50 $28,754.53 $23,751.63 $14,000.00 $ 6,120.57 $ 982.12 $ 7,186.15 $52,051.90 $ 3,900.00 On October 11, 2006, the Company entered into an Agreement with BMXP Holdings, Inc (“BMXP”) (“Agreement”) whereby the Company shall issue to BMXP 1,462,570 common shares of the Company on or prior to October 12, 2006. This issuance will constitute full satisfaction of the amount of $1,191,619 plus any accrued and unpaid interest, owed to BMXP by the Company. As further consideration to BMXP for entering into this Agreement and abiding by the terms and conditions thereof, at any time within a period of 365 days from the date of the Agreement, BMXP shall have the right, upon written demand to the Company (“Registration Demand”), to cause the Company, within ninety days of the Registration Demand, to prepare and file with the United States Securities and Exchange Commission (“SEC”) a registration statement to register under the Securities Act of 1933, as amended, 11,462,570 common shares of the Company (including the shares issued pursuant to this Agreement) owned by BMXP (“Registerable Securities”), in order that the Registerable Securities may be distributed to BMXP shareholders on a pro rata basis ( based on their ownership of common shares of the Company as of a Record Date to be determined by BMXP), and use its reasonable best efforts to cause that registration statement to be declared effective by the SEC. This right may also be exercised by any entity to which BMXP has transferred ownership of the Registerable Securities in trust for the BMXP Record Shareholders 28 On December 5, 2006 the Company issued 1,391,935 shares of common stock to Bio-Technology Partners Business Trust which constituted full satisfaction of the amount of $246,744 plus accrued interest owed by the Company to Bio-Technology Partners Business Trust. The shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. ITEM 8- CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE On August 7, 2006 Armando C Ibarra, CPA (“Ibarra”), the independent accountant who was engaged previously to audit our financial statements, declined to stand for re-election as our independent accountant. Ibarra's report of our financial statements for the fiscal years ended September 30, 2004 and September 30, 2005 did not contain any adverse opinion or disclaimer of opinion, nor was modified as to uncertainty, audit scope, or accounting principles. The audit reports prepared by Ibarra for the fiscal years ending September 30, 2005 and 2004 contained a paragraph with respect to the Company's ability to continue as a going concern. During the most recent fiscal years ended September 30, 2005 and 2004 and through the date of Ibarra's decision not to stand for re-election as our independent accountant, there were no disagreements with Ibarra on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to the former accountant's satisfaction, would have caused it to make reference to the subject matter of the disagreement in connection with its report. In addition, there were no "reportable events" as described in Item 304(a)(1)(iv)(B)1 through 3 of Regulation S-B that occurred within the Company's most recent fiscal year and the subsequent interim period preceding Ibarra's decision not to stand for re-election. Ibarra's decision not to stand for re-election was not recommended or approved by the Board of Directors, nor was such approval or recommendation required. (b) Effective on August 7, 2006 the firm of Chang G. Park, CPA (“Park”) was engaged to serve as the new principal accountant to audit the Company's financial statements. The engagement of Park as the new principal accountant to audit the Company's financial statements was approved by the Board of Directors of the Company. During the Company's most recent fiscal year, and the subsequent interim period prior to engaging Park, neither the Company (nor someone on its behalf) consulted Park regarding any matter. ITEM 8A- CONTROLS AND PROCEDURES Based on his evaluation as of September 30, 2006,, our principal executive officer and principal financial officer, David Koos, has concluded that our disclosure controls and procedures as defined in Rules 13a-14(c) and 15d-14(c) under the Securities Exchange Act of 1934 (the Exchange Act) are effective to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. There were no significant changes in our internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation and up to the filing date of this Annual Report on Form 10-KSB. There were no significant deficiencies or material weaknesses, and therefore there were no corrective actions taken. It should be noted that any system of controls, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system are met. In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events. Because of these and other inherent limitations of control systems, there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions, regardless of how remote. ITEM 8B - OTHER INFORMATION Not Applicable 29 PART III ITEM 9- DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT Directors and executive officers The following table sets forth certain information regarding the current Directors and Executive Officers of the Company as ofDecember 12, 2006. Each director holds office from election until the next annual meeting of stockholders or until their successors is duly elected and qualified. Name Age Position David R. Koos 47 Chairman of the Board of Directors, President, CEO, Secretary, and Acting CFO Brian Pockett 53 Vice President and COO, Director David R. Koos, PhD & DBA (47) - Chairman and CEO, Secretary, Acting CFO Dr.Koos has served as our CEO, President, Secretary, and Acting CFO since June 19, 2006, and as Chairman of our board of Directors since June 14, 2006. Over the past five years, Dr. Koos either is currently, or has previously been employed as: Chairman, Chief Executive Officer, Secretary & Acting Chief Financial Officer of both BMXP Holdings, Inc. and BMSG (December 6, 2004 to Present) , Managing Director & President of Cell Source Research Inc. (December 5, 2001 to Present) Managing Director & President of Venture Bridge Inc.( November 21, 2001 to Present) Board Member, Chief Financial Officer & Secretary of Cell Bio-Systems Inc., a New York corporation currently operating under the name Franklin Scientific, Inc. (July 17, 2003 to December 1, 2003) and as a Registered Representative of Amerivet Securities, Inc. (March 31, 2004 to Present and also from November, 2000 to May, 2002). In addition, Dr. Koos has been involved with investment banking, venture capital, and investor relations for the past 20 years. He has worked with several major Wall Street Investment Banks and was a Vice-President of Investments with Sutro & Co., Everen Securities and Dean Witter. Dr. Koos holds the following securities licenses: NASD Series 7 (General Securities), and Series 24 (Securities Managing Principal). Dr. Koos' educational background includes two doctoral degrees. His first doctorate is a Doctor of Philosophy degree (PhD) in Economic Sociology (2003). Dr. Koos' PhD studies in Sociology were done at the University of California, Riverside, which he left prior to completing his Ph.D. degree. Dr. Koos completed his PhD studies at Atlantic International University (a non-accredited institution based in Honolulu, Hawaii) where he was allowed 120 units in transfer credits in support of being admitted on an ABD (All But Dissertation) basis for a joint PhD/DBA program. Subsequent to the transfer credits, he completed an additional 91 units at Atlantic International University. His dissertation for his Ph.D. in Sociology, “Examining the Efficacy of Telemarketing Fundraisers as a Venture Capital Alternative in the Biotechnology Industry: A Case Study of Cell Bio-Systems, Inc” focused on applied research in Telemarketing and Venture Capital Fundraising and is available directly through Atlantic International University. His second doctorate, a Doctor of Business Administration (DBA), specialized in Corporate Finance (2003), focusing on the process of Public Trading, Direct Public Offerings and Synthetic Reverse Mergers. Both of these degrees are the result of studies and research completed through Atlantic International University (a non-accredited institution). The dissertation for Dr. Koos' D.B.A. in Finance was titled “De-Coupling A Reverse Merger to facilitate a Direct Public Offering's Time to Market: A Case Study Testing the value of a Synthetic Reverse Merger in Achieving Public Trading Status”. Prior to obtaining these two doctoral degrees, Dr. Koos received a Master of Arts degree in the Economic Sociology from the University of California, Riverside, California (1983). Currently, Dr. Koos is pursuing a PhD in Business Administration with an emphasis on Financial Management through Northcentral University, an accredited distance learning institution located in Prescott, Arizona. David R. Koos, our Chief Executive Officer, has been the subject of the following securities related regulatory actions: On June 26 - 28 of 2001 the New York Stock Exchange (NYSE) held an administrative hearing panel regarding Mr. David Koos' handling of a client's account while he was at Everen Securities. Mr. Koos has not been employed by Everen over the last five years. The panel found Mr. Koos had engaged in excessive, unsuitable and discretionary trading in a client's account. The NYSE found Mr. Koos guilty of the aforementioned and suspended him from association with the NYSE and its affiliates for a period of 9 months. On appeal, the Enforcement Division requested the suspension be 18 months, which was upheld by the Appeal Board. The suspension began on May 10, 2002 at the close of business and lasted until November 10, 2003. The NYSE took no further action at the end of the suspension. David Koos' securities licenses (NASD Series 7 and Series 24 ) were re-instated with Amerivet Securities Inc. on March 31, 2004.
